          Case 4:18-cv-01885-HSG Document 858 Filed 10/07/19 Page 1 of 3


1    Michael P. Sandonato (admitted pro hac vice)    Robert S. Pickens (admitted pro hac vice)
     msandonato@venable.com                          rspickens@venable.com
2    John D. Carlin (admitted pro hac vice)          Sean M. McCarthy (admitted pro hac vice)
     jcarlin@venable.com                             smccarthy@venable.com
3    Natalie Lieber (admitted pro hac vice)          Joshua D. Calabro (admitted pro hac vice)
     ndlieber@venable.com                            jdcalabro@venable.com
4    Christopher M. Gerson (admitted pro hac vice)   Stephen Yam (admitted pro hac vice)
     cgerson@venable.com                             syam@venable.com
5    Jason M. Dorsky (admitted pro hac vice)         Caitlyn N. Bingaman (admitted pro hac vice)
     jmdorsky@venable.com                            cnbingaman@venable.com
6    Jonathan M. Sharret (admitted pro hac vice)
     jsharret@venable.com
7    Daniel A. Apgar (admitted pro hac vice)
     dapgar@venable.com
8
     VENABLE LLP
9    1290 Avenue of the Americas
     New York, New York 10104-3800
10   Tel: (212) 218-2100
     Fax: (212) 218-2200
11
     Chris Holland (SBN 164053)
12   cholland@hollandlawllp.com
     Lori L. Holland (SBN 202309)
13   lholland@hollandlawllp.com
     Ethan Jacobs (SBN 291838)
14   ejacobs@hollandlawllp.com
15
     HOLLAND LAW LLP
16   220 Montgomery Street, Suite 800
     San Francisco, CA 94104
17   Tel: (415) 200-4980
     Fax: (415) 200-4989
18
     Attorneys for Plaintiffs
19
                                  UNITED STATES DISTRICT COURT
20                               NORTHERN DISTRICT OF CALIFORNIA
                                       OAKLAND DIVISION
21

22

23   In Re Koninklijke Philips Patent Litigation            Case No. 4:18-cv-01885-HSG

24                                                          PUBLIC VERSIONS OF EXHIBITS
                                                            FILED WITH PRIOR
25                                                          ADMINISTRATIVE MOTIONS TO
                                                            SEAL (DKT. NOS. 538 AND 568)
26

27

28


     PUBLIC VERSIONS OF EXHIBITS FILED WITH PRIOR ADMINISTRATIVE MOTIONS TO SEAL (DKT.
                                       NOS. 538 AND 568)
                                   CASE NO. 4:18-CV-1885-HSG
            Case 4:18-cv-01885-HSG Document 858 Filed 10/07/19 Page 2 of 3


1            On October 23, 2019, the Court issued an order (Dkt. No. 789) granting-in-part and denying-

2    in-part Administrative Motions to Seal filed by Plaintiffs Koninklijke Philips N.V. and U.S. Philips

3    Corporation (collectively, “Philips”) (Dkt. Nos. 538 and 568) in connection with Philips’ Motion for

4    Leave to Amend Its Infringement Contentions (“Motion for Leave to Amend”) and Philips’ Reply in

5    Support of Its Motion for Leave to Amend. In that order, the Court also directed the parties to file

6    unredacted versions of documents for which the proposed sealing was denied, to the extent the parties

7    do not file a renewed motion to seal regarding those documents. Defendants and Microsoft have

8    advised Philips that they do not intend to file a renewed motion to seal as to the following documents.

9    Therefore, Philips files herewith unreacted versions of the following documents:

10

11   Docket No. 538:

12
        •    Exhibits 9, 11, 16, 20, 27, 28, 33, 54, 55 to the Declaration of Sean M. McCarthy in Support of
13
             Philips’ Motion for Leave to Amend (previously filed as 538-9, 538-10, 538-13, 538-14, 538-
14           18).

15      •    Exhibits 9, 10, 11, 17, 26, 27 to the Declaration of Daniel A. Apgar in Support of Philips’
             Motion for Leave to Amend (previously filed as 538-22 and 538-23).
16

17      •    Declaration of Jaime F. Cardenas-Navia in Support of Philips’ Motion for Leave to Amend
             and Exhibits 6, 9, 10, 12, 20, and 26 thereto (previously filed as 538-26, 538-27, 538-28, 538-
18           29).

19      •    Exhibits 21, 25, 27, 28, 31 to the Declaration of Robert S. Pickens in Support of Philips’
             Motion for Leave to Amend (previously filed as 538-33, 538-34, 538-35, 538-36).
20

21      •    Exhibits 111, 114, 118, and 206 to the Declaration of Jonathan M. Sharret in Support of
             Philips’ Motion for Leave to Amend (previously filed as 538-44, 538-46, 538-48).
22

23   Docket No. 568:
24
        •    Exhibit 11 to the Declaration of Sean M. McCarthy In Support Philips’ Reply in Support of Its
25
             Motion for Leave to Amend (previously filed as 568-3.)
26

27

28

                                                        1
     PUBLIC VERSIONS OF EXHIBITS FILED WITH PRIOR ADMINISTRATIVE MOTIONS TO SEAL (DKT.
                                       NOS. 538 AND 568)
                                   CASE NO. 4:18-CV-1885-HSG
         Case 4:18-cv-01885-HSG Document 858 Filed 10/07/19 Page 3 of 3


     Dated: October 7, 2019                 Respectfully submitted,
1

2    Chris Holland (SBN 164053)                     /s/ Robert S. Pickens
     Lori L. Holland (SBN 202309)           Michael P. Sandonato (admitted pro hac vice)
3    HOLLAND LAW LLP                        John S. Carlin (admitted pro hac vice)
     220 Montgomery Street, Suite 800       Christopher S. Gerson (admitted pro hac vice)
4    San Francisco, CA 94104                Natalie D. Lieber (admitted pro hac vice)
     Telephone: (415) 200-4980              Jason M. Dorsky (admitted pro hac vice)
5    Fax: (415) 200-4989                    Stephen K. Yam admitted pro hac vice)
     cholland@hollandlawllp.com             Jonathan M. Sharret (admitted pro hac vice)
6    lholland@hollandlawllp.com             Joshua D. Calabro admitted pro hac vice)
                                            Daniel A. Apgar (admitted pro hac vice)
7                                           Sean M. McCarthy (admitted pro hac vice)
                                            Robert S. Pickens (admitted pro hac vice)
8                                           Caitlyn N. Bingaman (admitted pro hac vice)
9                                           VENABLE LLP
                                            1290 Avenue of the Americas
10                                          New York, New York, 10104
                                            +1 (212) 218-2100
11                                          +1 (212) 218-2200 facsimile
                                            philipsprosecutionbar@venable.com
12
                                            Attorneys for Plaintiffs Koninklijke Philips
13
                                            N.V. and U.S. Philips Corporation
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
     PUBLIC VERSIONS OF EXHIBITS FILED WITH PRIOR ADMINISTRATIVE MOTIONS TO SEAL (DKT.
                                       NOS. 538 AND 568)
                                   CASE NO. 4:18-CV-1885-HSG
